

115 HR 3137 IH: Promoting Women in STEM Act
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3137IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Kildee (for himself, Ms. Slaughter, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to increase the
			 participation of women in science, technology, engineering, and
			 mathematics occupations.
	
 1.Short TitleThis Act may be cited as the Promoting Women in STEM Act. 2.Support for programs that increase the participation of women in science, technology, engineering, and mathematics occupationsSection 124(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344(b)) is amended—
 (1)in paragraph (8), by striking and at the end; (2)in paragraph (9), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (10)supporting programs that increase the participation of women in career and technical education programs leading to occupations in science, technology, engineering, and mathematics..
			